NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-1709
                                   ________________


                            UNITED STATES OF AMERICA

                                             v.

                                      KEITH BECK,
                                              Appellant

                                   ________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2-14-cr-00247-012)
                       District Judge: Honorable Mark R. Hornak
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 16, 2018


             Before: AMBRO, RESTREPO, and FUENTES, Circuit Judges


                            (Opinion filed: January 26, 2018)
                                  ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The Government met its burden of proving Beck violated the conditions of release

on the basis of the positive drug test on January 11, 2017. See U.S.S.G. § 7B1.1. That

test was listed on the Government’s pre-hearing petition, thus any further notice

deficiencies cannot amount to clear error for lack of prejudice. See United States v.

Olano, 507 U.S. 725, 734 (1993). The District Court’s judgment revoking Beck’s

supervised release is affirmed.




                                             2